El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Fné presentada para su inscripción en el Registro de la Propiedad de Mayagüez, escritura de arrendamiento de finca urbana otorgada en 29 de septiembre del año 1911, por Doña Luisa Roselló, viuda de Perea, por su propio derecho y en concepto de madre con patria potestad sobre cinco hijos me-nores de edad a favor de The Porto Rico General Telephone Company, por el término de cinco años, con derecho a favor de la compañía arrendataria de prorrogar el contrato por cinco años más, habiendo prestado las partes su consenti-miento para que dicho contrato fuera inscrito en el registro de la propiedad, a pesar de no reunir las condiciones necesarias a tenor de lo preceptuado en el párrafo 5o. del artículo 2o. de la Ley Hipotecaria.
El registrador inscribió el documento en cuanto éste hacía referencia a la viuda Doña Luisa Roselló, y denegó su inscrip-ción en nota de 15 de mayo de 1912, respecto de los'menores hijos de la misma, porque si el arrendamiento efectuado se consideraba como fuente de obligaciones personales no era inscribible, y si se calificaba de verdadero derecho real a favor de la sociedad arrendataria por haberse pactado expresa-mente su inscripción, tampoco era inscribible por falta de autorización judicial previa para que Doña Luisa Roselló cons-tituyera gravamen sobre bienes inmuebles de sus menores hijos. La compañía arrendataria interpuso para ante esta Corte Suprema, contra la nota del registrador, un recurso, y ambas partes han formulado alegatos escritos en apoyo de sirs respectivas pretensiones. .
Opinamos que el Registrador de Mayagüez procedió-, con razón derecha al denegar la inscripción del contrato de arren-*856damiento de que se trata, en cuanto liace referencia a los menores hijos de Doña Luisa Roselló.
El articulo 2o. de la Ley Hipotecaria, en su número 5°., señala como títulos inscribibles, los contratos de arrenda-miento de bienes inmuebles por un período que exceda de seis años o los en que se hayan anticipado las rentas de tres o más años, o cuando sin tener ninguna de estas condiciones hubiere convenio expreso de las partes para que se inscriban. Entendemos que cuando se trata de personas que están en el pleno goce de sus derechos civiles, ese precepto no tiene limitación alguna, pero no sucede lo propio cuando, como en el presente caso intervienen en el contrato como arrendadores, menores de edad cuya capacidad o la de sus representantes para contratar debe regularse por los preceptos del Código Civil.
Un arrendamiento inscribible constituye un verdadero de-recho real a favor del arrendatario, y está por tanto sujeto, al artículo 229 del Código Civil, enmendado por la ley número 33, de 9 de marzo de 1911, según el cual el ejercicio de. la patria potestad no autoriza al padre ni a la madre para enajenar o gravar bienes inmuebles, del hijo, que están bajo su adminis-tración, sin previa autorización de la corte de distrito correspondiente.
Ciertamente que el arrendamiento de que se trata no es por un término mayor de seis años, pero el convenio de que se inscriba en el registro lo hace igual en sus efectos al de un arrendamiento que excede de seis años y de todos modos constituye un verdadero derecho real regulable por los pre-ceptos del artículo 229 del Código Civil según ha quedado enmendado.
Debe confirmarse la nota recurrida.

Confirmada.

. Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.